[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: PAYMENT OF FEES — ATTORNEY FOR MINOR CHILD
The court has received and examined the affidavit of Veronica E. Reich, Esg., dated November 22, 2000, and the accompanying statement for services dated November 27, 2000. The fee for services rendered in the total amount of $5,230 is reasonable and is ordered to be paid. The defendant has paid the amount of $2,000 and the outstanding balance is therefore $3,230.
The court has also examined the financial affidavits of the parties and, in formulating this order, has taken into consideration the facts the plaintiff's monthly income has increased by $1,500 as a result of the Stipulation and Order of November 22, 2000, and that the defendant's monthly expenses have increased by the same amount. Presently, the defendant's net monthly income is approximately 2.36 times the net monthly income of the plaintiff.
The plaintiff is ordered to pay to Attorney Reich the total sum of $1,550 — $775 of that amount to be paid on or by December 14, 2000, and $775 of which is to be paid on or by December 28, 2000.
The defendant is ordered to pay to Attorney Reich the total sum of $1,680 — $840 of that amount to be paid on or by December 14, 2000, and $840 of which is to be paid on or by December 28, 2000.
SO ORDERED.
SHEEDY, J.